 Case 1:21-cv-00410-HYJ-RSK ECF No. 4, PageID.21 Filed 08/31/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

MARCUS SIMMONS,
                       Plaintiff,                      Case No. 1:21-cv-410

v.                                                     Hon. Hala Y. Jarbou

OAKS CORRECTIONAL FACILITY, et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Oaks Correctional Facility (ECF) in Manistee, Manistee County, Michigan. The
 Case 1:21-cv-00410-HYJ-RSK ECF No. 4, PageID.22 Filed 08/31/21 Page 2 of 5




events about which he complains occurred at that facility. Plaintiff sues the Oaks Correctional

Facility (ECF), Warden L. Parish, and Prisoner Counselor Unknown Erway.

               Plaintiff’s complaint is short, conclusory, and fails to specifically mention any of

the Defendants in the body of the complaint. Plaintiff alleges that on January 15, 2021, he asked

unnamed unit officers why the showers and cells were not being cleaned and why he was not

allowed any phone calls. Plaintiff also asked why he was being confined in a cell with Prisoner

Dwayne Sayesh #356767, who had tested positive for COVID-19, when Plaintiff had tested

negative. Plaintiff was not given an explanation. Plaintiff claims that this continued from January

15, 2021, until January 26, 2021. Plaintiff seeks damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
                                                  2
 Case 1:21-cv-00410-HYJ-RSK ECF No. 4, PageID.23 Filed 08/31/21 Page 3 of 5




‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          ECF as a Defendant

                Plaintiff’s complaint seeks damages from ECF. An express requirement of 42

U.S.C. § 1983 is that the defendant be a “person.” See Monell v. Dep’t of Social Servs., 436 U.S.

658 (1978). ECF is an administrative unit of the Michigan Department of Corrections. Neither a

prison nor a state corrections department is a “person” within the meaning of section 1983. Will

v. Michigan Dep’t of State Police, 491 U.S. 58 (1989). Furthermore, Plaintiff’s claim against this

Defendant is barred by the Eleventh Amendment. Alabama v. Pugh, 438 U.S. 781, 782 (1978).

That amendment prohibits suits in federal court against the state or any of its agencies or

departments.    Pennhurst State School & Hosp. v. Haldermann, 465 U.S. 89, 100 (1984),

superseded by statute on other grounds, 28 U.S.C. § 1367. A state’s Eleventh Amendment

immunity is in the nature of a jurisdictional defense and may be raised on the court’s own motion.

Est. of Ritter v. Univ. of Mich., 851 F.2d 846, 852 (6th Cir. 1988). The Supreme Court has squarely

held that the Eleventh Amendment bars federal suits against state departments of corrections.
                                                   3
 Case 1:21-cv-00410-HYJ-RSK ECF No. 4, PageID.24 Filed 08/31/21 Page 4 of 5




Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam). ECF is therefore not subject to a section

1983 action.

       Remaining Defendants

               As noted above, Plaintiff’s complaint is conclusory and brief. Plaintiff makes no

specific allegations against Defendants Parish or Erway. It is a basic pleading essential that a

plaintiff attribute factual allegations to particular defendants. See Twombly, 550 U.S. at 544

(holding that, in order to state a claim, a plaintiff must make sufficient allegations to give a

defendant fair notice of the claim). The Sixth Circuit “has consistently held that damage claims

against government officials arising from alleged violations of constitutional rights must allege,

with particularity, facts that demonstrate what each defendant did to violate the asserted

constitutional right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (citing Terrance v.

Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th Cir. 2002)). Where a person is named as a

defendant without an allegation of specific conduct, the complaint is subject to dismissal, even

under the liberal construction afforded to pro se complaints. See Frazier v. Michigan, 41 F. App’x

762, 764 (6th Cir. 2002) (dismissing the plaintiff’s claims where the complaint did not allege with

any degree of specificity which of the named defendants were personally involved in or

responsible for each alleged violation of rights); Griffin v. Montgomery, No. 00-3402, 2000 WL

1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal involvement against

each defendant) (citing Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)); Rodriguez

v. Jabe, No. 90-1010, 1990 WL 82722, at *1 (6th Cir. June 19, 1990) (“Plaintiff’s claims against

those individuals are without a basis in law as the complaint is totally devoid of allegations as to

them which would suggest their involvement in the events leading to his injuries.”). Plaintiff fails

to even mention Defendants Parish and Erway in the body of his complaint. His allegations fall



                                                 4
 Case 1:21-cv-00410-HYJ-RSK ECF No. 4, PageID.25 Filed 08/31/21 Page 5 of 5




far short of the minimal pleading standards under Fed. R. Civ. P. 8 (requiring “a short and plain

statement of the claim showing that the pleader is entitled to relief”).

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    August 31, 2021                               /s/ Hala Y. Jarbou
                                                       HALA Y. JARBOU
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
